         Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
COMMODITIES & MINERALS ENTERPRISE, :                                                    12/10/2020
LTD.,                                                             :
                                            Petitioner,           :
                                                                  :   1:19-cv-11654-ALC
                 v.                                               :   AMENDED
                                                                  :   OPINION & ORDER
CVG FERROMINERA ORINOCO, C.A.,                                    :
                                                                  :
                                            Respondent.           :
                                                                  :
----------------------------------------------------------------- : x
ANDREW L. CARTER, JR., District Judge:

        Petitioner Commodities & Minerals Enterprise Ltd. (“Petitioner” or “CME”) seeks an order

to confirm arbitration award pursuant to Chapter 2 of the Federal Arbitration Act (“FAA”), 9

U.S.C. §§ 201 et seq., and Article III of the United Nations Convention on the Recognition and

Enforcement of Foreign Arbitral Awards, June 10, 1958, 330 U.N.T.S. 38 (the “New York

Convention”). Specifically, it asks the Court to issue an order to (1) confirm an international

arbitration award in favor of Petitioner made by a panel of three arbitrators (the “Panel”) in an

arbitration administered by the Society of Maritime Arbitrators (“SMA”), sitting in New York,

New York, pursuant to the rules of the SMA (the “SMA Rules”), (2) direct the Clerk to enter final

judgment thereon against Respondent CVG Ferrominera Orinoco, C.A. (“Respondent” or

“FMO”), including interest on $12,655,594.36 at 5.50% per annum from December 20, 2018 until

the date of judgment, and at the statutory rate thereafter; and (3) grant Petitioner its costs and

expenses, including reasonable attorneys’ fees, in this proceeding. For the reasons that follow the

Court GRANTS Petitioner’s motion.

                                              BACKGROUND




                                                       1
           Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 2 of 13




         The underlying dispute in this matter stems from a series of contracts between CME and

FMO. CME is a company incorporated under the laws of the British Virgin Islands that sells

commodities and minerals, including iron ore. FMO is a state-owned company organized and

existing under the laws of the Bolivarian Republic of Venezuela that produces and exports iron

ore. Relevant here, in January 2010, the parties entered into a charter party contract (“General Piar

Charter”) by which CME time-chartered the M/V General Piar to FMO to act as a shuttle vessel

to transport iron ore. ECF No. 7-1 ¶ 172. The General Piar Charter contains a broad arbitration

clause, which states, in part:


          This charter shall be governed by and construed in accordance with Title 9 of
          the United States Code and the Maritime Law of the United States Code and
          any dispute arising out of or in connection with this contract shall be referred
          to three persons at New York, one to be appointed by each of the parties
          hereto, and the third by the two so chosen; their decision or that of any two of
          them shall be final, and for the purposes of enforcing any award, judgement
          may be entered on an award by any court of competent jurisdiction. The
          proceedings shall be conducted in accordance with the rules of the Society of
          Maritime Arbitrators, Inc.
ECF No. 7-5 § 13.

         CME commenced an arbitration 1 pursuant to the above arbitration clause seeking to

recover for unpaid invoices, lost profits, and attorney’s fees. FMO opposed CME’s claims, and

asserted rights of set off and counterclaims. A key defense for FMO was that the General Piar

Charter was void because it was allegedly procured by corruption and because it was not approved

by the “the relevant Minister”, “the President of CVG, the supervisory organ of FMO”, or the




         1
           By special agreement, the parties agreed to engage in a consolidated hearing that addressed a second related
dispute arising under the Transfer Management System Contract. ECF No. 7-1 at 2. The Panel issued a separate award
in that matter which incorporates the same statement of reasons for award that is at issue here. ECF No. 7-1 at 2.
Because the details of the Transfer Management System Contract are not here relevant, they will not be discussed in
this Opinion and Order.

                                                               2
         Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 3 of 13




“Attorney General”, as required by Venezuela law governing contracts by state-owned entities.

Opp. at 11-12.

       The Panel found for CME, and issued an award for $12,655,594.36, plus post-award

interest at a rate of 5.50% per annum from December 20, 2018 until the award is fully paid or

confirmed and made a judgment of the Court. It did so through a Final Award, issued on December

20, 2018, which explained the Panel’s reasoning in over 150 pages, and a February 11, 2019

Corrected Award, which corrected clerical errors in the Final Award (together, “the Award”). On

the issue of corruption, the Panel concluded that the evidence proffered showed neither that CME

had engaged in corruption nor that it had done so with respect to the General Piar Agreement. See

ECF No. 7-1 ¶ 334 (explaining that a witness called by FMO “came across as a very forthright and

impressive witness” but “her testimony was broad and procedural in nature” and “did not provide

any specific direct or circumstantial evidence of corrupt or criminal behavior on the part of [the

President of CME] or CME.”); ¶ 337 (“FMO has relied heavily on the guilty plea entered by [the

President of FMO] to criminal charges against him as evidence the TSMC and General Piar Charter

were procured by corrupt acts. Although we have received only a partial record of the proceedings

against [the President of FMO], we have seen no statement or confession from him which indicates

these contracts were procured by any corrupt acts on the part of CME or [the President of CME].”)

       On December 19, 2019, CME filed a petition to confirm, recognize or enforce arbitration,

ECF No. 1, and a motion to confirm arbitration, ECF No. 5. The Court set a briefing schedule

directing FMO to file its opposition to the Petition by no later than May 19, 2020 and directing

CME to file its reply to such opposition by June 2, 2020. ECF No. 10.

       Section 35 of the agreed-upon SMA rules state that “[w]herever parties have agreed to

arbitration under these Rules, they shall be deemed to have consented to service of any papers,

                                                    3
            Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 4 of 13




notices or process necessary to initiate or continue an arbitration under these Rules or a court action

to confirm judgment on the Award issued. Such documents may be served (a) by mail addressed

to such party or counsel at their last known address; or by personal service.” ECF No. 9-2 at § 35.

In compliance with this SMA provision 2, CME served the instant petition and supporting

documents on arbitration counsel to FMO, Mahoney & Keane, LLP, and on FMO at its last known

address, in Venezuela by mail. ECF Nos. 9, 12. By letter dated April 7, 2020, Mahoney & Keane

indicated that they do not represent FMO in “the new matter”, referring to this confirmation

proceeding. ECF 11. FMO did not respond on its own behalf or through counsel.

        On June 2, 2020, Petitioner filed a reply brief indicating that the Award should be

confirmed in light of Respondent’s lack of opposition. ECF No. 13. On August 14, 2020, this Court

issued an order for Respondent to show cause why this Petition should not be treated as unopposed.

ECF No. 14. On August 29, 2020, Mahoney & Keane filed a letter with the Court that requested

an extension of time to respond to the order to show cause so it might determine if the firm would

be retained to represent Respondent in this matter. ECF No. 17. The Court granted a brief extension

for Respondent to answer the order to show cause. ECF No. 19. On September 8, 2020, FMO,

having retained Mahoney & Keane, responded to the order to show cause requesting leave of the

Court to file a brief opposing the motion to confirm arbitration award. ECF No. 21. The Court

granted this request. ECF No. 26.

        On September 30, 2020, Respondent filed an opposition to the motion to confirm

arbitration award. ECF Nos. 30-33. Therein, Respondent argues that the Award should not be

confirmed because: the Panel lacked jurisdiction to arbitrate the dispute; the Award violated



        2
          FMO asserted in a footnote in their brief that service was deficient. Opp. at 5 n.1. The Court concludes
service was proper under the SMA rules, to which the parties consented.

                                                            4
           Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 5 of 13




Article V.1(c) of the New York Convention by allocating FMO’s payments to CME to contracts

other than the General Piar Charter; and the Award violated Article V.2(b) because it was procured

by corruption, so its enforcement would be counter to United States public policy. On October 14,

2020, Petitioner filed a reply. ECF No. 38. Petitioner argues that Respondent’s challenges to the

award are time-barred and meritless, and enforcement of the award would not be contrary to public

policy.

                                       STANDARD OF REVIEW

          “Normally, confirmation of an arbitration award is a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court, and the court must grant

the award unless the award is vacated, modified, or corrected.” D.H. Blair & Co. v. Gottdiener,

462 F.3d 95, 110 (2d Cir. 2006) (citation omitted). The Second Circuit has recognized that “an

extremely deferential standard of review” is appropriate in the context of arbitral awards in order

“[t]o encourage and support the use of arbitration by consenting parties.” Porzig v. Dresdner,

Kleinwort, Benson, North Am. LLC, 497 F.3d 133, 139 (2d Cir. 2007). “The arbitrator’s rationale

for an award need not be explained, and the award should be confirmed if a ground for the

arbitrator’s decision can be inferred from the facts of the case.” D.H. Blair, 462 F.3d at 110

(quoting Barbier v. Shearson Lehman Hutton, Inc., 948 F.2d 117, 121 (2d Cir. 1991) (internal

quotation marks omitted). Accordingly, “[o]nly ‘a barely colorable justification for the outcome

reached’ by the arbitrator[ ] is necessary to confirm the award.” Id. (quoting Landy Michaels Realty

Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992)).

          On a motion to confirm arbitration award, Article V of the New York Convention is the

key provision. It provides that:



                                                     5
         Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 6 of 13




        (1) Recognition and enforcement of the award may be refused, at the request of
        the party against whom it is invoked, only if that party furnishes to the
        competent authority where the recognition and enforcement is sought, proof
        that:
        (a) The parties to the agreement referred to in Article II were, under the law
        applicable to them, under some incapacity, or the said agreement is not valid
        under the law to which the parties have subjected it or, failing any indication
        thereon, under the law of the country where the award was made; or
        (b) The party against whom the award is invoked was not given proper notice
        of the appointment of the arbitrator or of the arbitration proceedings or was
        otherwise unable to present his case; or
        (c) The award deals with a difference not contemplated by or not falling within
        the terms of the submission to arbitration, or it contains decisions on matters
        beyond the scope of the submission to arbitration, provided that, if the
        decisions on matters submitted to arbitration can be separated from those not
        so submitted, that part of the award which contains decisions on matters
        submitted to arbitration may be recognized and enforced; or
        (d) The composition of the arbitral authority or the arbitral procedure was not
        in accordance with the agreement of the parties, or, failing such agreement,
        was not in accordance with the law of the country where the arbitration took
        place; or
        (e) The award has not yet become binding on the parties, or has been set aside
        or suspended by a competent authority of the country in which, or under the
        law of which, that award was made.
        2. Recognition and enforcement of an arbitral award may also be refused if the
        competent authority in the country where recognition and enforcement is
        sought finds that:
        (a) The subject matter of the difference is not capable of settlement by
        arbitration under the law of that country; or
        (b) The recognition or enforcement of the award would be contrary to the
        public policy of that country.
Article V, New York Convention. “A district court is strictly limited to the seven defenses under

the New York Convention when considering whether to confirm a foreign award.” Encyclopaedia

Universalis S.A. v. Encyclopaedia Britannica, Inc., 403 F.3d 85, 90 (2d Cir. 2005). “The party

opposing enforcement of an arbitral award has the burden to prove that one of the seven defenses

under the New York Convention applies.” Id. “The burden is a heavy one, as ‘the showing required

to avoid summary confirmance is high.’” Id. (citing Yusuf Ahmed Alghanim & Sons, W.L.L. v. Toys

“R” Us, Inc., 126 F.3d 15, 23 (2d Cir. 1997).



                                                   6
         Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 7 of 13




                                              DISCUSSION

       Before examining the merits of this petition, the Court considers whether it has jurisdiction

to do so—and concludes that it does. Although the Federal Arbitration Act does not independently

confer jurisdiction on the federal courts, the Federal Arbitration Act provides federal jurisdiction

over those arbitral awards that are governed by the New York Convention. See 9 U.S.C. § 203.

The New York Convention applies here because the parties are foreign corporations arbitrating in

the United States. Scandinavian Reins. Co. Ltd. v. Saint Paul Fire & Marine Ins. Co., 668 F.3d

60, 71 (2d Cir. 2012). “Once a federal court has subject matter jurisdiction[, it] may confirm an

arbitration award. . . .” Smiga v. Dean Witter Reynolds, Inc., 766 F.2d 698, 706 (2d Cir. 1985).

       This Court also has personal jurisdiction in light of the parties’ agreement that any

arbitration occur in New York. Such a designation functions as the parties’ consent to jurisdiction,

because “[t]o hold otherwise would be to render the arbitration clause a nullity.” Victory Transp.

Inc. v. Comisaria Gen. de Abastecimientos y Transportes, 336 F.2d 354, 363 (2d Cir. 1964).

Further, the parties agreed that “[f]or the purposes of enforcing any award, judgement may be

entered on an award by any court of competent jurisdiction.” ECF No. 7-5, ¶ 13. As explained

above, this is a court of competent jurisdiction. There is no doubt that the parties have consented

to this forum.

       Now to the merits of Petitioner’s application. Review of arbitral awards under the New

York Convention is “very limited . . . in order to avoid undermining the twin goals of arbitration,

namely, settling disputes efficiently and avoiding long and expensive litigation.” Yusuf Ahmed

Alghanim, 126 F.3d at 23 (quoting Folkways Music Publishers, Inc. v. Weiss, 989 F.2d 108, 111

(2d Cir.1993)). For the reasons that follow, the Court concludes that FMO’s objections are no

obstacle to the confirmation of the Award.

                                                     7
             Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 8 of 13




         Lack of Jurisdiction

         FMO argues that the Award should not be confirmed because the Panel lacked jurisdiction

to decide this dispute. 3 Specifically, FMO argues that (1) the Panel’s finding of arbitrability is

subject to de novo review by the Court (2) the Panel failed to consider Venezuelan law properly;

and (3) the Court should, on de novo review, find no valid agreement existed between the parties

under Venezuela law.

         “When deciding whether the parties agreed to arbitrate a certain matter (including

arbitrability), courts generally . . . should apply ordinary state-law principles that govern the

formation of contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Where an

arbitrator is authorized to consider arbitrability, a reviewing court “will set that decision aside only

in very unusual circumstances”. Id. at 942. But, “[i]f, on the other hand, the parties did not agree

to submit the arbitrability question itself to arbitration, then the court should decide that question

just as it would decide any other question that the parties did not submit to arbitration, namely,

independently”. Id. at 943. “Courts should not assume that the parties agreed to arbitrate

arbitrability unless there is clea[r] and unmistakabl[e] evidence that they did so”. Id. (citing AT&T

Technologies, Inc. v. Communications Workers, 475 U.S. 643, 649 (1986)). The Second Circuit

has repeatedly held that “a referral of ‘any and all’ controversies reflects such a ‘broad grant of

power to the arbitrators’ as to evidence the parties’ clear ‘inten[t] to arbitrate issues of




         3
            FMO says that this argument falls under Article V.1 without specifying a subsection. Opp. at 6. According
to FMO, on de novo review, the Court should do a New York choice-of-law analysis and apply the law of Venezuela
to find the arbitration clause or General Piar Charter void ab initio. With that in mind, the relevant subsection of
Article V appears to be Article V.1.(a)., which permits a court to deny confirmation when the agreement to arbitrate
“is not valid . . . under the law of the country where the award was made”. The Court disagrees with Petitioner that
arbitrability arguments of this sort are waived because they were not included in a timely motion to vacate under the
Federal Arbitration Act. Reply (ECF No. 38) at 2-3. In this case, there is room for such an argument within the New
York Convention itself.

                                                              8
           Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 9 of 13




arbitrability.’” Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 898 (2d Cir. 2015) (citing

Shaw Grp. Inc. v. Triplefine Int’l Corp., 322 F.3d 115, 121 (2d Cir. 2003)).

          The arbitration clause at issue here encompasses “any dispute arising out of or in

connection with” the General Piar Charter. ECF No. 7-5 ¶ 13. This is certainly as broad, if not

broader, than language the Second Circuit has held is clear evidence that an arbitrator has the

authority to decide arbitrability. Though FMO argues that the Panel was not empowered to decide

arbitrability, it offers no argument as to why the broad arbitration clause in the General Piar Charter

does not delegate such questions to the Panel. In light of the exceedingly broad language of the

clause, and no argument to the contrary by FMO, the Court concludes that the Panel properly

decided the issue of arbitrability. The Panel’s determination is therefore due highly deferential

review.

          The Panel rejected FMO’s argument that the General Piar Charter is subject to Venezuela

law, relying instead on the choice of law provision therein that calls for the application of U.S.

maritime law. ECF No. 7-1 ¶¶ 319-20. Though it held U.S. law applied, the Panel noted that it

credited CME’s expert reports and testimony that under the Venezuelan doctrine of “good faith”,

the alleged failure to get required approvals for the contract would not void an international

commercial contract with a foreign company governed by U.S. law. ECF No. 7-1 ¶ 321. The Panel

further concluded that FMO failed to carry its burden of proof that the General Piar Charter, which

was approved by FMO’s board, did not in fact have the approvals required under the laws of

Venezuela. ECF No. 7-1 ¶ 321. Under the deferential standard owed to the Panel’s determination,

the Court sees no basis to set aside the Panel’s conclusion.

          Because the Court concludes the Panel did not lack jurisdiction to decide arbitrability, this

argument fails.

                                                       9
        Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 10 of 13




       Article V.1(c) Beyond Submission to Arbitration

       Next, FMO argues that the Panel’s Award exceeded the scope of the agreement to arbitrate.

Specifically, FMO contends that the Award improperly decided and intermingled issues arising

under the General Piar Charter and other agreements between FMO and CME. The key area where

intermingling occurred, according to FMO, is in the Panel’s decision to allocate FMO’s past

payments to CME to contracts other than the General Piar Charter. FMO contends this violated its

right to decide in the first instance where its payments were allocated and led to improper shifting

of moneys owed between contracts.

       Article V.1(c) thwarts confirmation of awards that “deal[] with a difference not

contemplated by or not falling within the terms of the submission to arbitration” or “contain[]

decisions on matters beyond the scope of the submission to arbitration”. The Court concludes this

provision is not triggered here. Although FMO dubs this an issue of arbitrability that requires de

novo review, the Court disagrees. The question of whether prior payments between the companies

apply to the General Piar Charter to determine how much money each party owes the other falls

squarely within the broad arbitration clause in the General Piar Charter. The Court’s review is

therefore deferential.

       Under that standard, the Court sees no reason to disturb the Panel’s allocation of payments.

FMO indicates that the Panel considered its proposed allocation against an alternative proposed

by CME. Whether the Panel allocated prior payments among contracts as FMO would have liked

does not appear to constitute a “serious error”, much less one that counsels against confirmation.

Stolt-Nielsen S. A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 671 (2010) (“It is not enough for

petitioners to show that the panel committed an error—or even a serious error. It is only when [an]

arbitrator strays from interpretation and application of the agreement and effectively ‘dispense[s]

                                                    10
        Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 11 of 13




his own brand of industrial justice’ that his decision may be unenforceable.”). Further, it is

disingenuous for FMO to complain about intermingling of contracts when FMO agreed for the

Panel to preside over a consolidated proceeding in which it examined multiple contracts between

the parties. Supra Note 1.

       For these reasons, the Court concludes FMO’s argument under Article V.1(c) fails.

       Article V.2(b) Alleged Corruption Violates Public Policy

       Finally, FMO contends that Article V.(2)(b), which permits a court to decline to confirm

an award when “[t]he recognition or enforcement of the award would be contrary to the public

policy of that country”, applies. Specifically, FMO contends that the underlying contract was part

of a corruption scheme involving both CME and FMO. FMO complains that it submitted evidence

to the Panel “indicating that CME—at least probably—engaged in a corruption scheme to secure

. . . the General Piar Charter”, which the Panel ignored. Opp. at 23.

       Here, FMO does not explain why the enforcement of the award, as distinct from

the enforcement of the underlying contract, would be contrary to public policy. This is fatal to

FMO’s argument. The Second Circuit has tightly restricted the public policy exception,

emphasizing that it applies only where enforcement of the arbitration award, as opposed to

enforcement of the underlying contract, would violate public policy. See IBEW, Local 97 v.

Niagara Mohawk Power Corp., 143 F.3d 704, 716 (2d Cir. 1998) (“[A] court’s task in

reviewing an arbitral award for possible violations of public policy is limited to determining

whether the award itself, as contrasted with the reasoning that underlies the award, ‘creates [an]

explicit conflict with other laws and legal precedents’ and thus clearly violates an identifiable

public policy.”); Saint Mary Home, Inc. v. Serv. Employees Int’l Union, Dist. 1199, 116 F.3d

41, 46 (2d Cir. 1997) (“[C]ourts may refuse to
                                                    11
        Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 12 of 13




enforce arbitral awards only in those rare cases when enforcement of the award would be directly

at odds with a well-defined and dominant public policy resting on clear law and legal precedent.”).

       To the extent a party claims that the underlying contract violates public policy, that claim

is “ a matter to be determined exclusively by the arbitrators”. Europcar Italia, S.p.A. v. Maiellano

Tours, Inc., 156 F.3d 310, 315 (2d Cir. 1998). Contrary to the characterization by FMO that the

Panel was derelict in considering the corruption issue, the Award tells another story. The Panel

granted FMO broad document discovery on corruption from CME, which FMO opted not to

pursue. ECF No. 7-1 at ¶314. The several pages of the Award devoted to corruption consider the

limited evidence presented to the Panel, which it deemed insufficient, and query whether the

discovery foregone by FMO might have proved up the corruption allegations. ECF No. 7-1 at 57-

63. FMO seems to concede it did not carry its burden to show the General Piar Charter was

impacted by corruption with its description that it showed CME “at least probably” engaged in

corruption. Opp. at 23. The Court therefore finds no public policy concern implicated by the

enforcement of the Award and takes no issue with the Panel’s finding that the General Piar Charter

contract does not implicate public policy concerns.

       Having concluded that all the bases FMO advanced to oppose confirmation are without

merit, the Court sees no need to discuss the parties’ remaining arguments. The Court will confirm

the Award.

       Attorneys’ Fees

       The Court turns to CME’s request for attorneys’ fees. Because “a court may, in the exercise

of its inherent equitable powers, award attorneys’ fees when opposing counsel acts in bad faith,

attorneys’ fees and costs may be proper when a party opposing confirmation of an arbitration


                                                      12
        Case 1:19-cv-11654-ALC Document 44 Filed 12/10/20 Page 13 of 13




award refuses to abide by an arbitrator’s decision without justification.” See Abondolo v. H. & M.

S. Meat Corp., 2008 U.S. Dist. LEXIS 38726, at *9 (S.D.N.Y. May 8, 2008) (collecting cases). In

light of FMO’s failure to comply with the award or come forward with a good faith reason for not

complying in this action, the Court GRANTS Petitioner’s request for costs.

                                            CONCLUSION

       For the reasons above, the Court GRANTS CME’s petition to confirm the Award. The

Court respectfully directs the Clerk of Court to enter judgment against Respondent CVG

Ferrominera Orinoco, C.A., including interest on $12,655,594.36 at 5.50% per annum from

December 20, 2018 until the date of judgment, and at the statutory rate thereafter. The Court

GRANTS the requests for attorneys’ fees arising from the proceeding. CME must file its motion

for attorneys’ fees by December 21, 2020. FMO may oppose that motion by January 6, 2021.

CME may make any reply by January 13, 2021.

SO ORDERED.
         December 10, 2020
Dated: New York, New York

                                             ____________________________
                                             ANDREW L. CARTER, JR.
                                             United States District Judge




                                                   13
